Title: To James Madison from James Leander Cathcart, 25 April 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 April 1802, Leghorn. No. 4. “The enclosed extracts from my correspondence & Mr. Eatons dispatches will inform you of our actual position, every thing seems to be in a train to promise apparently a satisfactory conclusion to this war which I assure you envolves serious consequences ’tho visibly it is of little moment. I have before observed that Tunis and Algiers have their eyes fix’d on Tripoli to know how far their depredations will be tollerated; & you may depend Sir the manner we conclude with that Regency will be the criterion from which the other Regencys will take precedent & example.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tripoli, vol. 2). RC 1 p. Cathcart enclosed extracts (3 pp.) from two letters to him from Nissen, 15 Jan. and 3 Feb. 1802, the first reporting the intention of the Spanish consul at Tripoli to purchase “a swift sailing brig of ten guns” from the pasha to serve as a packet between Spain and Tripoli, “which will facilitate our communications.” In his 3 Feb. letter Nissen added that the pasha “has made the Spanish Consul a present of the Brig”; he also wrote that “Spain means to make a brilliant figure in Tripoli or at least their Consul at the expence of his Government,” that Tripoli was “nearly destitute of every sort of provisions,” and that the pasha’s brother had accepted the governorship of Derna. On the verso of the last page Cathcart wrote a note to JM, warning that if any of Nissen’s letters were published his name should be omitted to avoid “doing him an injury” and adding: “DeSouza the present Spanish Consul … is notorious for being a creature of the Bashaws, he is an old man & has went to Tripoli to lay his bones in peace with his ancestors the moors. I cant say I should like to rise at the sound of the great trump encircled by Turks moors Arabs Renegades Jews & base perfidious christians who had sacrificed the honor & interest of their Nation to their own ease and emolument lest I might be over look’d in the crowd & risque being condemn’d to keep their company to all eternity which would be a hell indeed.”



   
   A full transcription of this document has been added to the digital edition.

